It is here contended that there was neither allegation nor proof of damages for inconvenience, and that it was error to reverse the cause and remand it for another trial for the recovery of actual damages and the submission of the question of punitive damages.
In the declaration it was alleged that the plaintiff was engaged in the dry cleaning business, which was conducted by telephone almost exclusively; that she had paid the monthly rental for such telephone service and was not indebted to appellee. That under these circumstances, it was the duty of appellee to continue such service, but that, in disregard of its duty, knowing that the discontinuance of said service would result in ruin to her business, the said appellee disconnected said telephone, and that because thereof, she suffered damage in the sum of $1,000 and suffered further damage in the sum of $2,200 by reason of the fact that she was unable to consummate a sale of her said business.
The appellant's own version, according to her testimony, is as follows: "Q. Now tell the jury and the court whether, in the operation of a business of that character, a telephone is not necessary? A. Well, (a) telephone is very necessary in my business, because we have to contact with our customers over the telephone, and they have to call us to send our truck out for clothes to clean. We depend on our telephone, in fact, two-thirds of our *Page 335 
business is over the telephone. We have to depend on it for our business. Without a telephone, we could not do any business at all, but a very little bit, people coming by and giving us their business."
Inconvenience, as an element of damage, does not have to be specifically alleged as such. It is sufficient to allege the facts constituting the right of action from which the damages flow. "The legal consequences flow from the facts, and it is the province of the courts to ascertain and find the facts in order to determine the legal consequences. That is every day practice." Aetna Life Ins. Co. v. Haworth, 57 S.Ct. 461, 81 L.Ed. ___.
The telephone business is affected with a public use, and it has become so extensive and general that it is a vital necessity. A company operating a utility may be subject to restraints different from a purely private business.
Under the facts of this case, on a new trial, the plaintiff, appellant here, would certainly be entitled to actual damages, which includes inconveniences, and it is not necessary to prove specifically the monetary value of such damages, as the jury, from the facts, constitutes an instrumentality for finding the value of damages for the violation of rights, and for the inconvenience suffered from the wrongful deprivation of telephone service by the appellant. If the jury finds that the Telephone Company knowingly and willfully removed the telephone of plaintiff, and that such conduct was oppressive and insulting, they could also find punitive damages.
The suggestion of error will, therefore, be overruled. *Page 336